Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Applicant’s election without traverse of Species A (claim 11) directed to intra-cardiac echocardiography (ICE) device in the reply filed March 29, 2021 is acknowledge. 
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this case-“computing device” in claim(s) 1 and 6-15 invokes 112(f). The term “device” is a nonce term that do not include any specific structures for performing the accompany functions, therefore and 6-15 invoke 112F. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, a computing device will be interpreted as a processor, display, computer and/or the like. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication Dala-Krishna US 2008/0146942 A1 which incorporates the entirety of US Patent Application Publication Dala-Krishna US 2008/0146941 A1 (see below). 
(Abstract), comprising:  
a flexible elongate member (310) (0046; a long preformed intravascular sheath 310 can be advanced under fluoroscopic control into the various chambers of the heart 30, as shown in FIG. 4A.) comprising a proximal portion (refer to FIG 1 below) and a distal portion, the distal portion configured to be positioned within a body of a patient, (refer to FIG. 4B below)







    PNG
    media_image1.png
    613
    584
    media_image1.png
    Greyscale










an ultrasound imaging element (ultrasound imaging catheter 313 and ultrasound transducer 314) disposed at the distal portion (refer to FIG. 4B) of the flexible elongate member (Catheter) and configured to obtain ultrasound data from within the body of the patient; (0046; ultrasound imaging catheter 313 can be advanced through the sheath until the ultrasound transducer 314 is properly positioned outside the tricuspid valve 309 for imaging the right ventricle 302)
a handle coupled to the proximal portion of the flexible elongate member (refer to FIG 1 below), 
US Patent Publication Dala-Krishna US 2008/0146942 A1 refers to US Patent Application 20080146941, entitled “Cather Position Tracking for Intracardiac Catheters”. Specifically, (para. 0097 it is set forth; In conjunction with the methods described herein, a number of other techniques may be used for detecting baseline and changes to the position and orientation of the catheter within the heart at a particular instance. Disclosure of methods of measuring movements of an ultrasound imaging catheter using accelerometers is provided in U.S. Patent Application TBD, entitled "Catheter Position Tracking for Intracardiac Catheters", filed concurrently with the present application and incorporated herein by reference in its entirety.) 
US Patent Application Publication Dala-Krishna US 2008/0146941 A1 discloses, 
wherein the handle comprises an accelerometer configured to generate orientation data corresponding to the ultrasound imaging element; 
Dala-Krishna discloses (0025; an accelerometer 104 can be disposed near the distal end of the catheter shaft near or in contact with the imaging transducer 114 to measure the acceleration of the imaging transducer 114.) (0066; FIG. 11 also discloses one such position sensing technique, wherein a linear accelerometer is deployed eccentrically within the catheter handle…When the catheter 1005 is rotated about its longitudinal axis, the accelerometer 1004 will sense the rotation as accelerations both parallel and perpendicular to the catheter surface.)(0067; By initially aligning the rotational accelerometer 1004 with the imaging transducer 1014, as the rotational orientation of the imaging transducer changes, so does the rotational accelerometer 1004. Relative rotational position or orientation can again be determined by taking the second integral of the resulting rotational acceleration function over a particular brief interval of time.)
US Patent Publication Dala-Krishna US 2008/0146942 further discloses, 
and (0035; catheter handle 106 for manipulating the imaging transducer 114 disposed near the distal end of the catheter shaft 105)
Dala-Krishna discloses number of other techniques may be used for detecting baseline and changes to the position and orientation of the catheter within the heart at a particular instance using accelerometers provided in US Patent Publication 20080146941. 


    PNG
    media_image2.png
    342
    604
    media_image2.png
    Greyscale

a computing device in communication with the handle and the ultrasound imaging element (image processing workstation 102-FIG.1), wherein the computing device is configured to receive the ultrasound and orientation data and co-register the received data to radiographic imaging data. (Claim 1; …and a processor configured to receive data from both the fluoroscope imager and adapted to determine a rotational orientation of the ultrasound imaging transducer based upon the X-ray image of the ultrasound imaging transducer array and connecting harness.)
Regarding claim 2, Dala-Krisha discloses all the elements of claim 1, further Dala-Krishna US 2008/0146941 discloses, 
wherein the accelerometer is a dual-axis accelerometer. (0073; two or more accelerometers positioned near the proximal end of the transducer array can provide X and Y information which combined with positional data from accelerometers near the distal end can be used to calculate inclination and yaw orientation and displacement of the linear array with respect to arbitrary reference axes.)

wherein the ultrasound imaging element comprises a transducer array. (imaging transducer array 114)
Regarding claim 6 and 16, Dala-Krishna 2008/0146942 discloses, a medical imaging system (Abstract), comprising:
an ultrasound imaging device configured to obtain ultrasound imaging data of an area of interest within a body of a patient, the ultrasound imaging device including a flexible elongate member (310) (0046; a long preformed intravascular sheath 310 can be advanced under fluoroscopic control into the various chambers of the heart 30, as shown in FIG. 4A.) and a handle (105), wherein a distal portion of the flexible elongate member is sized and shaped to be inserted into the body (FIG. 4A-4B) and placed in the area of interest (0046; the phased array ultrasound imaging catheter 313 can be advanced through the sheath until the ultrasound transducer 314 is properly positioned outside the tricuspid valve 309 for imaging the right ventricle 302), 
US Patent Publication Dala-Krishna US 2008/0146942 A1 refers to US Patent Application 20080146941, entitled “Cather Position Tracking for Intracardiac Catheters”. Specifically, (para. 0097 it is set forth; In conjunction with the methods described herein, a number of other techniques may be used for detecting baseline and changes to the position and orientation of the catheter within the heart at a particular instance. Disclosure of methods of measuring movements of an ultrasound imaging catheter using accelerometers is provided in U.S. Patent Application TBD, entitled "Catheter Position Tracking for Intracardiac Catheters", filed concurrently with the present application and incorporated herein by reference in its entirety.) 
US Patent Application Publication Dala-Krishna US 2008/0146941 A1 discloses, 
wherein the handle includes an accelerometer configured to determine an orientation of the flexible elongate member; and
Dala-Krishna discloses (0025; an accelerometer 104 can be disposed near the distal end of the catheter shaft near or in contact with the imaging transducer 114 to measure the acceleration of the imaging transducer 114.) (0066; FIG. 11 also discloses one such position sensing technique, wherein a linear accelerometer is deployed eccentrically within the catheter handle…When the catheter 1005 is rotated about its longitudinal axis, the accelerometer 1004 will sense the rotation as accelerations both parallel and perpendicular to the catheter surface.)(0067; By initially aligning the rotational accelerometer 1004 with the imaging transducer 1014, as the rotational orientation of the imaging transducer changes, so does the rotational accelerometer 1004. Relative rotational position or orientation can again be determined by taking the second integral of the resulting rotational acceleration function over a particular brief interval of time.)


    PNG
    media_image3.png
    378
    603
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    613
    584
    media_image1.png
    Greyscale













a computing device (102) in communication with the ultrasound imaging device and a radiographic imaging device, the computing device configured to: (Refer to FIG. 1)
receive radiographic imaging data of the area of interest from the radiographic imaging device; (0069; Radio-opaque markers may also be placed on the chest and/or back of a patient in areas…to allow the X-ray positioning methods to compensate for physical movements of the patient. Such markers will be recorded on the same X-ray image as those used to determine the position and orientation of the imaging transducer array.)
determine a position of the ultrasound imaging device using the radiographic imaging data; (0043; Fluoroscopy techniques image the connecting harness 104 within the catheter and imaging transducer 106 to obtain image data that can be used to localize the present (second) position and orientation (i.e., after alteration in step 230) of the imaging transducer 106)
receive the orientation of the flexible elongate member from the accelerometer; (Dala-Krishna US 2008/0146941, Claim 1; and a computer configured to receive data from both the imaging transducer and the first accelerometer)
receive ultrasound imaging data from the ultrasound imaging device; (0046; ultrasound imaging catheter 313 can be advanced through the sheath until the ultrasound transducer 314 is properly positioned outside the tricuspid valve 309 for imaging the right ventricle 302)
co-register the ultrasound imaging data and the radiographic imaging data; and (Claim 1; …and a processor configured to receive data from both the fluoroscope imager and adapted to determine a rotational orientation of the ultrasound imaging transducer based upon the X-ray image of the ultrasound imaging transducer array and connecting harness.)
output the co-registered ultrasound imaging data (0028; ultrasound imaging device 100 may include a display) (0053; An ultrasound phased array transducer operated using B-mode ultrasound imaging technique renders 2-D images, such as the images of the left ventricle of the heart illustrated in FIGS. 8 and 9. B-Mode ultrasound imaging displays an image representative of the relative echo strength received at the transducer) and radiographic imaging data to a display. (0105; fluoroscopic images of the heart (including images used to determine transducer array position and orientation) may be correlated to absolute time or ECG data and thereby correlated to particular 3-D ultrasound image datasets. Such correlated images then can be presented as overlapping or otherwise merged images on a display) 
Regarding claim 7, Dala-Krisha discloses all the elements of claim 6, further Dala-Krishna US 2008/0146942 discloses 
wherein the computing device is further configured to control the ultrasound imaging device (0028; The ultrasound imaging device 100 may include a display, a user interface, and an ultrasound interface all electrically coupled to a controller.) and the radiographic imaging device. (Claim 1; a processor configured to receive data from both the fluoroscope imager and adapted to determine a rotational orientation of the ultrasound imaging transducer based upon the X-ray image of the ultrasound imaging transducer array and connecting harness.)
42 discloses further comprising the radiographic imaging device. (0055; fluoroscopic scan, such as X-ray)
Regarding claim 10, Dala-Krisha discloses all the elements of claim 6, further Dala-Krishna US 2008/0146942 discloses further comprising the display. (0105; Such correlated images then can be presented as overlapping or otherwise merged images on a display.)
Regarding claim 11, Dala-Krishna discloses all the elements of claim 6, further Dala-Krishna discloses, 
wherein the ultrasound imaging device is intra-cardiac echocardiography (ICE) device (FIG. 4B)
Regarding claim 14, Dala-Krisha discloses all the elements of claim 6, further Dala-Krishna US 2008/0146941 discloses, 
wherein the accelerometer is a dual-axis accelerometer. (0073; Optionally, two or more accelerometers positioned near the proximal end of the transducer array can provide X and Y information which combined with positional data from accelerometers near the distal end can be used to calculate inclination and yaw orientation and displacement of the linear array with respect to arbitrary reference axes.)
Regarding claim 15, Dala-Krisha discloses all the elements of claim 6, further Dala-Krishna US 2008/0146941 discloses, 
wherein the accelerometer is a tripleaxis accelerometer. (0047; By including three or more accelerometers positioned about the catheter so they sense accelerations along three different axes)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna, as applied to claim 1 above, in view of US Patent Application Publication Hossack et al 2008/0009745 (hereinafter Hossak).
Regarding claim 4, Dala-Krishna as modified discloses all the elements of claim 1; however, Dala-Krishna discloses an actuator seen as a 106, but fails to discloses the following taught by Hossack, 
wherein the handle comprises a first actuator, upon activation, configured to deflect the distal portion of the flexible elongate member along a first plane.
Hossack discloses, it is known to include two actuators in a handle in paragraph (0088; Second steering actuator 24 works in the same manner as that of FIG. 21. Instead of the gearing mechanism in first steering actuator 22, the embodiment of FIG. 22 contains the same mechanism in both actuators for flexed steering in two different, orthogonal, planes or surfaces. One actuator operates the catheter flexing in a first plane and the other knob operates the catheter flexing in a second plane.). The one actuator operating the catheter flexing in the first plane is seen as the first actuator. 
It would have been obvious to a person of ordinary skilled in the art at the time of the effective filing date of the claimed invention to have modified Dala-Krishna in view of Hossack’s catheter hand which includes two actuators, which is a well-known embodiment according to Hossack’s teachings. The motivation to do this would be to use known practices for intracardiac echocardiography (ICE) catheters which improve the flexed and rotational steering to improve catheter operations, control and less trauma on patients (Abstract).
Regarding claim 5, Dala-Krishna as modified discloses all the elements of claim 4; further Hossack discloses, 
wherein the handle further comprises a second actuator, upon actuation, configured to deflect the distal portion of the flexible elongate member along a second plane not parallel to the first plane.
Hossack discloses, in paragraph (0088; Second steering actuator 24 works in the same manner as that of FIG. 21. Instead of the gearing mechanism in first steering actuator 22, the embodiment of FIG. 22 contains the same mechanism in both actuators for flexed steering in two different, orthogonal, planes or surfaces. One actuator operates the catheter flexing in a first plane and the other knob operates the catheter flexing in a second plane.) It is seen that the other knob is considered the second actuator. Since both actuators for flexed steering are in two different orthogonal, planes or surfaces then both planes are not parallel. In other words, the second plane is not parallel to the first plane.
It would have been obvious to a person of ordinary skilled in the art at the time of the effective filing date of the claimed invention to have modified Dala-Krishna as modified in view of Hossack’s catheter hand which includes two actuators, which is a well-known embodiment according to Hossack’s teachings. The motivation to do this would be to use known practices for intracardiac echocardiography (ICE) catheters which improve the flexed and rotational steering to improve catheter operations, control and less trauma on patients (Abstract).
Claim(s) 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna, as applied to claim 6 and 16, respectively, above, in view of US Patent Application Publication Kapoor et al 2017/0273665 (hereinafter Kapoor).
Regarding claim 8, 17 and 18, Dala-Krisha discloses all the elements of claim 6; however, Dala-Krishna fails to disclose the following taught by Kapoor
wherein the computing device is further configured to overlay the ultrasound imaging data over the radiographic imaging data coregistered with the ultrasound imaging data and output to the display the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging device.
Kapoor teaches, with ultrasound catheters, it is known to use one or more images representing a region of the patient are displayed. The image may represent the pose. For example, a location and orientation of the catheter 23 in an x-ray image 
Note; the display 28 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed devise for outputting visual information. The display 28 receives images, graphics, or other information from the processor 26, memory 12, or ultrasound system 14. A display buffer outputting to the display 28 configures the display 28 to display an image. (see paragraph 0097)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Dala-Krishna processor and display to overlay two images and output them to a display taught by Kapoor. The motivation to do this would be to use a common technique used within image processing to improve imaging accuracy of catheters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793